Assumpsit on an account annexed to recover for housework. Plea, the general issue. Verdict for plaintiff for $96.25. Defendant moved for a new trial. The defendant admitted that the services were performed but claimed that they were gratuitous. The rescript says : "The defendant claims, and we think with reason so far as the face of the record shows, that he produced a greater weight of evidence in support of his contention than was produced against it. But that is not enough. To justify the setting aside of the verdict, it must *542be shown clearly that the verdict is wrong. And the burden of showing this is on the defendant. Here the defendant fails. There is nothing inherently improbable in the plaintiff’s story, and the court, not seeing nor hearing the witnesses as the jury did, cannot say that the jury were not warranted in believing her.” Motion overruled.
Ralph W. Grocicett, for plaintiff.
Tascus Atwood, for defendant.